      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________x

DR. RUPERT GREEN,

                               Plaintiff          DOCKET NO. 18 Civ. 10817 (AT) (GWG)


        -against-
                                                         OBJECTIONS TO THE
                                                   REPORT AND RECOMMENDATION
THE DEPARTMENT OF EDUCATION OF                          OF MAGISTRATE JUDGE
THE CITY OF NEW YORK; and UNITED                       GABRIEL W. GORENSTEIN
FEDERATION OF TEACHERS,

                              Defendants

___________________________________________x


Plaintiff pro se Rupert Green (“Plaintiff”) respectfully submits herein his Objections to the

Report and Recommendation(“R&R”) of Magistrate Judge Gabriel W. Gorenstein

pursuant to the Memorandum and Order of Judge Alissa Torres dated July 2, 2020

(Docket #64).

It is a well-known standard for the Court to review “de novo” those portions of the R&R a party

objects to in a magistrate's report and recommendation. See United States v. Lothridge, 324 F.3d

599, 600 (8th Cir. 2003) (citing 28 U.S.C. § 636(b)(1)). Plaintiff requests such a review by this

Court of the errors and omissions of fact and law in the R&R of Magistrate Gorenstein cited

below. Please take Judicial Notice that as Plaintiff has been successful in arguing against the

arguments made by the Department of Education of the City of New York (“NYC DOE”) on the

issues of Res Judicata and Collateral Estoppel two times, Plaintiff does not object to the

dismissal of these two issues recommended by Magistrate Gorenstein in his R&R, unless the




                                                                                                    1
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 2 of 18




NYC DOE files objections to these two issues in their response to Plaintiff’s Objections

submitted herein.

Plaintiff’s objections to Magistrate Gorenstein’s R&R dated are:

   (1) Magistrate Gorenstein made an error in dismissing Plaintiff’s very specific, factual
       evidence and argument on the denial of tenure law protections which led to his wrongful
       termination. Plaintiff’s argument is that his due process was denied before the arbitrator
       began the pre-hearing, and Magistrate Gorenstein refers only to Plaintiff’s due process
       owed to him after the hearing began, yet did not give any reasons for not addressing the
       pre-trial errors of procedure and determination of probable cause.
   (2) Magistrate Gorenstein made an error in not addressing Plaintiff’s very specific and
       factual evidence on the denial of his First Amendment right to speak as a private citizen
       on matters of public concern;
   (3) Magistrate Gorenstein failed to address the fact that Plaintiff was given an extreme
       punishment at his 3020-a because he is a Black male teacher while white teachers of both
       genders were treated differently.
   (4) Magistrate Gorenstein improperly dismissed the claim of stigma plus.
   (5) Magistrate Gorenstein improperly dismissed the UFT in this matter. Under the
       circumstances detailed in Plaintiff’s papers, the UFT was properly served and acted under
       color of state law as a state actor in denying Plaintiff his Constitutional rights under the
       tenure law.

                                              POINT I

   MAGISTRATE GORENSTEIN’S R&R SHOULD BE DENIED IN FULL BECAUSE
 PLAINTIFF HAS PRESENTED SUFFICIENT FACTUAL EVIDENCE AND NOT VAGUE
          CONCLUSIONS IN SUPPORT OF HIS AMENDED COMPLAINT


Magistrate Gorenstein summarizes one of Plaintiff’s claims as “Green does allege “[t]he DOE

and UFT target black male teachers who speak out while teaching, and terminate each of these

teachers at 3020-a, where the procedures used to charge teachers are without support in the

Education Law and deny certain Constitutional rights without just cause,” id. ¶ 4, which suggests

a practice of retaliation against black male teachers for unfavorable speech. These allegations,

however, are conclusory and thus nowhere near sufficient to allege that “an official policy of the

municipality caused the constitutional injury.” (p. 9)

                                                                                                   2
       Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 3 of 18




Plaintiff objects to Gorenstein’s statement that his claims of denial of Constitutional rights are

nothing more than vague conclusions. This is as an error of judgment by Magistrate Gorenstein

which permeates the error-filled R&R.

In his first R&R in this case, Magistrate Gorenstein cites the Standard of Review Under Fed. R.
Civ. P. 12(b)(6)


“To survive such a motion, a complaint must contain sufficient factual matter, “accepted as true,
to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). As the Supreme Court
noted in Iqbal,
[a] claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged. The
plausibility standard is not akin to a “probability requirement,” but it asks for more than a sheer
possibility that a defendant has acted unlawfully. . . . Where a complaint pleads facts that are
“merely consistent with” a defendant’s liability, it “stops short of the line between possibility and
plausibility of entitlement to relief.”

And,

“[w]hile legal conclusions can provide the framework of a complaint, they must be supported by
factual allegations.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct,” a complaint is insufficient under
Federal Rule of Civil Procedure 8(a)(2) because it has merely
“alleged — but it has not ‘shown’ — ‘that the pleader is entitled to relief.’”(P. 6)

Magistrate Gorenstein says that there must be “proof that it was caused by an existing,

unconstitutional municipal policy, which policy can be attributed to a municipal policymaker.”

Plaintiff’s entire argument is based upon the pattern and practice of disturbing/destroying tenured

teachers’ rights throughout the UFT membership, not just to him. Plaintiff also showed in his papers that

teachers who exercise their right to First Amendment protected speech and are Black receive harsh

punishment, retaliation and termination, rather than small fines given to non-Black educators.

Plaintiff submitted evidence to this Court which supports what he is saying in his Amended

Complaint and these documents push his claim from conceivable to plausible pursuant to the

standard set under Ashcroft v Iqbal. (556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.


                                                                                                            3
        Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 4 of 18




Twombly, 550 U.S. 544, 570 (2007)), R&R p.3)) Plaintiff’s submitted Exhibits, see below, with

his Amended Complaint (Docket #34) were ignored in the R&R:

   1. Dr. Green’s AFFIDAVIT on Proper Determination of Probable Cause
   2. Complaint re Corey Prober’s Appointment as Principal
   3. NYSUT Letter on Cardinale decision
   4. Bylaws of the Panel For Educational Policy (“PEP”)
   5. Decision of Judge Desmond Green in Cardinale case
   6. Letter from UFT General Counsel Adam Ross
   7. Email from Dr. Green citing retaliation and violation of his First Amendment rights by
      SCI investigation
   8. Affidavit of Service on UFT and DOE 10/22/19
   9. Appearance of NYSUT Attorney Oriana Vigliotti, for the UFT 11/6/19

For example, Plaintiff’s AFFIDAVIT (Ex. 1) describes the reasons for his argument that

Arbitrator Leah Murphy did not have subject matter jurisdiction to hear his 3020-a charges and

decide on penalties. Magistrate Gorenstein never mentioned this submission, nor any of the other

relevant documents.

At Plaintiff’s 3020-a Murphy did not dismiss his AFFIDAVIT which was submitted independent

of the Motion To Dismiss For Lack of Subject Matter Jurisdiction before the pre-hearing in

compliance with Education Law. She also never mentioned it in her Opinion and Award.

This is key to the problem that clearly exists in this matter, that any claim made by Plaintiff

which is inconvenient to the Court’s purpose of dismissing the (Amended) Complaint is

ignored, as if it never existed. Then, his allegations become vague and conclusory, and without

merit. Plaintiff’s case was not heard in this Court and he objects to this injustice.



                                              POINT II

 PLAINTIFF OBJECTS TO MAGISTRATE GORENTEIN’S DISMISSAL OF PLAINTIFF’S
          ARGUMENT HE WAS DENIED DUE PROCESS PURSUANT TO
      THE FIRST AND FOURTEENTH AMENDMENT AND CARDINALE CASE


                                                                                                  4
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 5 of 18




No judge or arbitrator except Judge Desmond Green in the case of Rosalie Cardinale has

properly addressed the improper determination of probable cause leading to 3020-a arbitration

and the result that arbitrators are without subject matter jurisdiction and should not be permitted

to hear any of these cases under the circumstances.

The proper determination of probable cause which is required by statute in New York State

(Education Law 3020-a(2)(a)) is detailed in the Law, with a series of steps which must be taken

in order to give an arbitrator subject matter jurisdiction. The school board in New York City is

the Panel For Educational Policy (“PEP”). Plaintiff submitted the Bylaws of the PEP with his

Amended Complaint (Ex. 4). In these Bylaws, agreed on by the New York State legislature when

Mayoral control was established in 2002 and renewed in 2009, the Chancellor “shall serve as a

non-voting ex-officio member of the Panel for educational Policy……The Chancellor is the

chief executive officer and Superintendent of the City School District and shall have such powers

and duties as are prescribed by law. He/she shall have a seat on the Panel for Educational Policy

and the right to speak, but not to vote, on all matters before the Panel.” (BYLAWS, PREAMBLE

and Article 1, Section 1.1).

Corey Prober, Principal at COOP TECH, did not have any lawful authority to determine

probable cause and sign off on the Notice of Determination of Probable Cause Pursuant to

Education Law 3020-a. No argument or evidence has been submitted by the Defendants in this

matter that claims otherwise.

Magistrate Gorenstein referred to Plaintiff’s first Objections to the R&R submitted August 13,

2019 (Docket #30) and dismissed Plaintiff’s arguments as already heard. He is wrong.

Magistrate Gorenstein disposed of Plaintiff’s Complaint without any basis in law or fact.

Plaintiff’s evidence and arguments were simply overlooked in Gorenstein’s R&R, and thus



                                                                                                      5
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 6 of 18




Plaintiff again makes his objections to the R&R as well as argument for granting his Amended

Complaint to preserve his fact-based statements for Appeal.

Plaintiff argues that Murphy did not have Subject Matter Jurisdiction, and argues that the

decision of Judge Desmond Green in the case of Rosalie Cardinale is not irrational. Plaintiff

argued in his Motion To Dismiss For Lack of Subject Matter Jurisdiction, and here, that he

complained about the pre-trial errors of procedural due process as well as the substantive errors

made during the 3020-a. Magistrate Gorenstein only mentioned in his R&R case law which deals

with what Plaintiff’s rights are AFTER the hearing begins. Magistrate Gorenstein described the

notion of “due process” as follows (Gorenstein’s R&R dated 7/31/19, Docket #28):

“Under the Due Process Clause of the Fourteenth Amendment, before a tenured public employee

can be terminated, the “tenured public employee is entitled to oral or written notice of the

charges against him, an explanation of the employer’s evidence, and an opportunity to present

his side of the story.” …..This is all the process that Green was due under the Fourteenth

Amendment.”

Thus Plaintiff and Magistrate Gorenstein are on opposite sides of the same coin. However

Magistrate Gorenstein did not address the procedural errors made by Defendants before the

service of charges, a key point in Plaintiff’s Amended Complaint. Magistrate Gorenstein

dismisses the arguments about the omission of a vote in an Executive Session of the PEP with

the result being that arbitrator Murphy did not have subject matter jurisdiction, but Gorenstein

never described his evidence that Murphy did indeed obtain the necessary subject matter

jurisdiction, and how.

Plaintiff objects to Magistrate Gorenstein’s dismissal of his due process claim on the basis that

he was given all the due process allowed by law. If, as Plaintiff argues here, Arbitrator Murphy



                                                                                                    6
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 7 of 18




never had subject matter jurisdiction to hear his case, which Plaintiff says is proven by the many

facts surrounding the violations of procedures to determine probable cause, then it doesn’t matter

if the hearing is 3 days or 23. Arbitrator did not have any authority to hear any testimony, or be

neutral and could go along with what the NYCDOE wanted, namely termination. All arbitrators

are immune from prosecution.

For 3020-a arbitration to be fair and to honor the Respondent’s due process tenure rights, the

arbitrator must have subject matter jurisdiction, which did not happen in Plaintiff’s case. Murphy

could and did deny Plaintiff’s counsel any access to Plaintiff’s emails showing he was not the

harassing bully the DOE said he was, and she also denied any adjournment for the EEOC to

complete their investigation of racial discrimination. Murphy did not want anything to block her

goal to terminate Plaintiff.

The disparate treatment by the Department and the UFT of Black and Brown employees, parents

and students has been widespread and visible ever since the election of Mayor Michael

Bloomberg and the implementation of Mayoral control in New York City. Mr. Bloomberg

wanted total control over the NYC DOE in the area of hiring and firing in order to do what he

wanted without any interference from anyone, and certainly not Black or Brown parents,

employees of the DOE, or staff. He also needed to get rid of tenure because tenure rights

protected teachers who he felt were not doing their jobs. At the time of his election to the

position of Mayor, tenure was a bad thing, attacked for its protection of “bad” teachers and

educators at all levels of the education hierarchy. The silence of the UFT on this attack of

members was shocking.

Education Law §3020-a(2)(a) gives Arbitrators the authority to hear and decide 3020-a penalties

for tenured educators only after probable cause has been voted on by the school board. The first



                                                                                                     7
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 8 of 18




step under the law in NYC is to have the PEP in a public meeting, and in an Executive Session,

vote on the charges (“Specifications”) which are then served on a Respondent. An arbitrator is

chosen by both sides (except for UFT members in NYC) who may then proceed to hear the case

and decide if there is just cause to discipline the Respondent. An arbitrator cannot determine

probable cause, and no principal or Superintendent may find probable cause. No law, rule,

memo, agreement or other has stated that there is a right to delegate the finding of probable cause

for 3020-a charges away from the school board. Defendants want the case to be dismissed

because they said so, not because they have presented any opposing facts or evidence proving the

validity of their opposition to what Plaintiff is saying.

Magistrate Gorenstein cites in his first R&R p.10, Docket #28 (relevant here because he uses

this R&R for recommending dismissal of Plaintiff’s Amended Complaint):

“N.Y. Educ. Law § 2590-f(1)(b) further provides that in New York City, the superintendent shall

have the power “to delegate any of her or his powers and duties to such subordinate officers or

employees of her or his community district as she or he deems appropriate, at his or her sole

discretion, and to modify or rescind any power and duty so delegated.” Numerous state courts

have interpreted these sections of the law as giving the Chancellor the authority to delegate the

process of preferring charges against tenured teachers to the District Superintendent, who in turn

may delegate that authority to local school principals.”

Magistrate Gorenstein is right that state Court judges have ruled that the Chancellor has the

authority to delegate the process of preferring charges (NYS Education Law §2590-h) against

tenured teachers who can then delegate to school principals. This process starts with someone

filing a complaint against a teacher, or observation reports for two-three years rate the teaching

performance as “ineffective”. There is then an investigation and finally a meeting with the



                                                                                                     8
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 9 of 18




teacher and principal, where notice is given that charges may be filed. This is the process for

preferring charges, and the Chancellor can delegate these steps (except for the meeting with

notice) to anyone in the supply chain. But then the request for 3020-a arbitration and the charges

must be given to the school board for a vote. No written changes have been made by the State

legislature.

Magistrate Gorenstein’s error in the R&R is that “preferring charges” is by definition and law,

the same as “determining probable cause pursuant to Education Law 3020-a”. The Magistrate

makes both actions one and the same, and this is not so. Corey Prober, the principal of COOP

TECH and the person who Plaintiff filed complaints about, obviously did not like Plaintiff. He

had motive to remove Plaintiff from the payroll, so he filed charges against Plaintiff for

supposedly harassing staff and other misconduct, to get him out. Prober could do this under the

rules and regulations of the Department where he is the sole chief of the school, and the buck

stops at his desk when an employee is accused of being guilty of misconduct or incompetency.

But then the DOE gave him the “Notice of Determination of Probable Cause Pursuant to

Education Law §3020-a”, and told him to sign it and send it back to the DOE District office and

lawyer who created the charges against the Plaintiff. He did not have any authority to sign that

document under State Law but he did as he was told. The denial of tenure rights to Plaintiff

really was that simple.

This is the denial of due process, violation of Education Law, and fraud that Plaintiff is speaking

about here. For political reasons the judges of State and Federal courts have chosen to ignore

Plaintiff’s arguments and lawsuit to return him to his tenured position because to do that would

bring hundreds of cases to Court of other educators harmed by the denial of rights in their cases.

The Magistrate and Court System do not want this floodgate to open.



                                                                                                     9
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 10 of 18




No judge except Judge Desmond Green in the case of Rosalie Cardinale (Ex. 5, Amended

Complaint) has challenged the pattern and practice put into play around 2002 when Mayor Mike

Bloomberg was elected Mayor, and took control of the NYC DOE. Bloomberg wanted tenured

teachers out, and did not want to be blocked if he or his subordinates believed a person was not

doing his /her job. Bloomberg believed that tenured educators were all guilty of not doing their

jobs, knowing that they “could not be fired.” He appointed the Chancellor to maintain control

over the hiring and firing of educators in NYC but never achieved the one State action which

could have made his animosity for the tenure law valid: a change of the PEP Bylaws and the

Education Law to specifically mention the determination of probable cause without a vote in

Executive Session. This never happened.

Another objection Plaintiff preserves here for an Appeal is the neglect of Magistrate Gorenstein

to address the denial of teachers’ rights to pick the arbitrator for their case, (NY State

Regulations Part 82-3.5) in addition to the violation in the procedures to determine probable

cause. The UFT and DOE bargained away the right of tenured charged educators to choose the

arbitrator in Article 21(G) of the Collective Bargaining Agreement (“CBA”). A rotational panel

was established by Defendants specifically to deny tenured UFT members the right to participate

in this assignment procedure, while Assistant Principals and Principals charged with 3020-a in

NYC are allowed to participate in picking the arbitrator for their case. The Principals’ Union,

Council of Supervisors and Administrators (“CSA”) never took this right away from any

member if and when charged with 3020-a.

In 2002 through to about 2007-2008 educators charged with 3020-a charges were almost all

represented by NYSUT attorneys who went along with the Bloomberg formula of charging and

terminating teachers without a proper determination of probable cause. Private attorneys in 2007



                                                                                                   10
     Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 11 of 18




started objecting to the manner in which probable cause was decided, and this started the

Department and the UFT Representatives talking and writing about a so-called ‘change’ in the

law, which in fact never took place. Instead, Ed Law Section 2590-h was created with the

statement that the Chancellor had all the duties and responsibilities of the school board and could

delegate anything to anyone. This is false. The Chancellor was never given a right to vote at the

PEP, so could not delegate a vote nor a finding of probable cause. The NYC DOE were never

able to change the Bylaws of the PEP to include the necessary delegation and omit the voting

procedure.

The same error was made by Magistrate Gorenstein in equating “just cause” with “probable

cause”. Education Law 3020-a requires certain procedures occur (See Plaintiff’s AFFIDAVIT,

Ex. 1, Amended Complaint Docket #34) to properly determine probable cause for the

misconduct, neglect of duty, incompetence or whatever the charges might be and proceed to a

hearing. These procedures were never changed, bargained away, or amended, by the Defendants

nor were any waivers signed by the NYC DOE or UFT attorneys. Only after the probable cause

has been properly voted on can the arbitrator proceed to hear the case and decide if there is just

cause for penalty. Arbitrators who have subject matter jurisdiction may hear an arbitration and

decide on whether or not there is just cause for any penalty. Without subject matter jurisdiction,

an arbitrator has no authority to decide on penalty.

Plaintiff argues that Defendants took his Constitutional rights to tenure law protections away

from him by permitting his case to be heard by an arbitrator who had no subject matter

jurisdiction as there was no proper determination of probable cause. With the added damage that

both Defendants in this matter took away the right to choose an arbitrator for the 3020-a in NYC,

the entire arbitration is placed under the control and management of the New York State and City



                                                                                                  11
     Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 12 of 18




Department of Education. New York State Education department pays an arbitrator $1400/day

to hear and decide 3020-a cases, while the New York City Department of Education has a

contract with each arbitrator to pay for ‘extras’ as long as certain rules are followed such as

speeding up hearings, having 5 hearing days per month in NYC, a minimum number of

witnesses, etc. This leaves the arbitrator empowered to do whatever they wish, as long as they do

what the DOE wants. They can be and are fired if they do not terminate or give harsh

punishment in their Opinions and Awards. Arbitrators typically make irrational statements, but

they all know that they have immunity from prosecution and will be defended by the NYC

Corporation Counsel as long as they play the game and do what the DOE wants. Murphy

ignored Plaintiff’s Affidavit which cited the problems in the process of charging Plaintiff without

a proper determination of probable cause (Ex 1, Amended Complaint) yet she never dismissed it.

As far as she was concerned it just did not exist.

The first paragraph of Ed. Law 2590-h on the duties and responsibilities of the Chancellor, says:

“The office of chancellor of the city district is hereby continued. Such chancellor shall serve at
the pleasure of and be employed by the mayor of the city of New York by contract. The length
of such contract shall not exceed by more than two years the term of office of the mayor
authorizing such contract. The chancellor shall receive a salary to be fixed by the mayor within
the budgetary allocation therefor. He or she shall exercise all his or her powers and duties in
a manner not inconsistent with the city-wide educational policies of the city board.

The Preamble of the Bylaws of the New York City School Board (Panel For Educational Policy,

“PEP”) which Plaintiff already submitted to this Court (Docket #22, #23), prohibits the

Chancellor from voting:

“The members of the Panel for Educational Policy are appointed according to law as follows:
one member is appointed by each Borough President and eight members are appointed by the
Mayor……. The Chancellor shall serve as a non-voting ex-officio member of the Panel for
educational Policy. The Panel shall also include two non-voting student advisory members
selected by the Chancellor’s High School Advisory Council. All members serve at the pleasure
of the official who appointed them.”
(emphasis added)

                                                                                                  12
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 13 of 18




Shockingly, Magistrate Gorenstein uses the Education laws to obfuscate the issue of the

delegation of authority to determine probable cause in the discipline process. His goal seems to

be to make his conclusion that Plaintiff is simply wrong, and dismiss the Complaint without any

rational basis.

Most importantly, the intention of the New York State legislature is clear. There can be no total

control of the discipline process by the Chancellor, there must be an independent eye on teacher

tenure protection. The process of determination of probable cause cited in Education Law §3020-

a(2)(a) and served in the charges received by Plaintiff is sacrosanct.

The gravamen of this case is the malicious prosecution of Plaintiff by the Defendant NYC DOE,

aided and abetted by the UFT, to deny him a fair arbitration hearing and terminate him from his

employment to punish him for speaking about very important issues of discrimination of Black

and Brown educators and students, segregation, and lack of funding for vocational education. He

spoke as a private citizen on a matter of public concern about the inequalities in NYC public

schools and the lack of funding for vocational education, where students are mostly Black or

Brown.

To silence Plaintiff the NYC DOE made up that he complained about a lesbian affair between a

former principal and another employee, when Plaintiff never said this at all. This was a complete

fabrication, made up to get people at COOP TECH upset with him.

This is the foundation which Arbitrator Murphy used to terminate Plaintiff. Her goal from the

start of her appointment as arbitrator was to end Plaintiff’s employment. This was clear when she

forbade Plaintiff from accessing his school email account in order to get all the emails he needed

to show he was popular at the school and not a bully. Murphy’s decision to terminate Plaintiff

made no sense nor was it rational.

                                                                                                   13
     Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 14 of 18




In the case of Christine Rubino, a white teacher who posted a facebook comment that she would

not help her students if they were drowning at the beach, her termination was overturned by

Supreme Court Judge Barbara Jaffe:

“The standard for reviewing a penalty imposed after a hearing held pursuant to Education Law §
3020-a is whether the punishment imposed "is so disproportionate to the offense, in the light of
all the circumstances, as to be shocking to one's sense of fairness." (Matter of Pell, 34 NY2d at
233). A result is shocking to one's sense of fairness when:

the sanction imposed is so grave in its impact on the individual subjected to it that it is
disproportionate to the misconduct ... of the individual, or to the harm or risk of harm to the
agency or institution, or to the public generally visited or threatened by the derelictions of the
individuals.

…petitioner had a long and otherwise unblemished employment history. (See Matter of Riley v
City of New York, 84 AD3d 442 [1st Dep’t 2011] [where, during the 15 years preceding the
incident, petitioner had received not a single formal reproach"]; Matter of Diefenthaler v Klein,
27 AD3d 347 [1st Dep’t 2006] [where misconduct was "an isolated error of judgment" and
petitioner had more than 10 years of unblemished service]; Matter of Solis v Dept. of Educ. of
the City of New York, 30 AD3d 532 [2d Dep’t 2006] [where petitioner had 12 years of
unblemished service]; Matter of Weinstein v Dept. of Educ. of the City of New York, 19 AD3d
165 [1st Dep’t 2005], lv denied, 6 NY3d 706 [2006] [where petitioner had "30-year history of
exemplary service in the teaching profession"]). Termination has also been considered
disproportionate to offenses that cause no injury. (See Matter of Riley, 84 AD3d 442 [student
admitted to sustaining no emotional or physical injury]; Matter of Patterson v City of New York,
2011 NY Slip Op 30870[U] [Sup Ct, New York County Apr. 1 I, 201 I] [offense did not affect
petitioner's teaching ability]).

Here, petitioner's 15-year employment history with the DOE was unblemished before she posted
the offensive comments, and she posted them outside the school building and after school hours.
Moreover, there is no indication in the record, nor any finding, that her postings affected her
ability to teach……There is also no evidence that her postings injured her students or that she
intended any injury.

While I do not address the hearing officer's determination as to the alleged violation of
petitioner's first amendment right to freedom of speech (see III.B., supra), in these
circumstances, termination of petitioner's employment is inconsistent with the spirit of the first
amendment.” ( Rubino v NYC Department of Education, Index No. 107292/2011).

These points do not apply when, like Plaintiff, the person who uses the internet to supposedly

“harass” or “scare is a Black male teacher. Plaintiff teaches kids how to fix and understand

                                                                                                     14
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 15 of 18




computers. His speech as a private citizen on matters of public concern were protected speech.

Only he did not have the right to make this claim, according to Arbitrator Murphy, who would

not give him a First Amendment protection.


                                             POINT III

      STIGMA PLUS DESTROYED PLAINTIFF’S STANDING IN THE COMMUNITY

Plaintiff objects to Magistrate Gorenson’s dismissal of his Stigma Plus claim on the basis that he

was not denied due process. In his R&R Magistrate Gorenson wrote:

Moreover, “[l]ike any procedural due process claim, a stigma-plus claim enforces a limited but

important right: the right to be heard ‘at a meaningful time and in a meaningful manner.’” Segal

v. City of N.Y., 459 F.3d 207, 213 (2d Cir. 2006) (quoting Goldberg v. Kelly, 397 U.S. 254, 267

(1970)). Thus, a stigma-plus claim cannot succeed unless the state actor “denied [plaintiff]

procedural due process protections, to which he was entitled, before depriving him of the

protected interest,” Bohn v. Cook, 2019 WL 5298152, at *7 (D. Conn. Oct. 18, 2019) (citation

omitted) — in this case, Green’s employment. Here, Green had such a hearing that accorded with

the requirements of procedural due process. See R&R at 19. Thus, Green’s stigma-plus claim

fails for this reason as well.”

However Plaintiff was not given a chance to be heard because by the time Arbitrator Murphy

was appointed to his 3020-a case, she knew that she had no subject matter jurisdiction to hear

Plaintiff’s case and could not be prosecuted for any reason. Therefore, she only heard the NYC

DOE’s side of the story. They paid her. Plaintiff was not heard at a meaningful time and in a

meaningful manner. Thus his argument that he was denied due process in the charging process

for 3020-a arbitration applies not only to the procedural violations of law, but also to substantive

issues.


                                                                                                  15
      Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 16 of 18




While acting under the color of state law, the NYC DOE constructively terminated Plaintiff’s

New York City License without providing procedural due process before the deprivation of

property. Plaintiff's claim is one for loss of reputation. The loss of one's reputation can violate

the Due Process Clause if the loss of reputation is associated with the deprivation of a federally

protected liberty interest, such as government employment. Bd. of Regents v. Roth, 408 U.S.

564, 573, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972) ; Valmonte v. Bane, 18 F.3d 992, 999 (2d Cir.

1994). The loss of reputation without due process of law, in combination with the loss of a more

tangible interest, is referred to as a "stigma plus" claim. The "stigma" within a stigma plus claim

is the loss of reputation and the "plus" is the loss of a more tangible interest, such as

employment. See Velez v. Levy, 401 F.3d 75, 87–88 (2d Cir. 2005) ; Spang v. Katonah-

Lewisboro Union Free Sch. Dist., 626 F.Supp.2d 389, 394–95 (S.D.N.Y. 2009). "Because stigma

plus is a species within the phylum of procedural due process claims, the Plaintiff must

demonstrate that his liberty interest was deprived without due process of law in addition to

proving the deprivation of a liberty interest”. Segal v. City of New York, 459 F.3d 207, 213 (2d

Cir. 2006). Plaintiff has demonstrated this in his arguments.

Therefore, Plaintiff argues, the Stigma Plus claim, with the termination, and all the effects of

being fired, should be granted, and remedies made.

                                              POINT IV

        THE UFT IS A STATE ACTOR IN THIS CASE AND PURPOSEFULLY
  DENIED PLAINTIFF HIS TENURE RIGHTS IN PARTNERSHIP WITH THE NYC DOE

The Defendants, their agents, servants and/or employees were careless and negligent in departing

from good and accepted practice in the investigation and monitoring of the unsubstantiated

claims made against the Plaintiff; in screening them before taking action against a teacher, for

their credibility, veracity, and reliability; and for the removal of the Plaintiff from his position;

                                                                                                        16
     Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 17 of 18




among other things: in failing to possess the requisite learning, skill, knowledge and judgment

ordinarily exercised in investigating and monitoring claims against tenured teachers; in failing to

perform certain procedures, which the reasonably skillful and competent personnel would have

so done under the circumstances; and in violating each and every rule, regulation, code statute or

ordinance governing the exercise of reasonable care and due diligence concerning the

management, and control of the aforementioned situation, including but not limited to, validating

the partnership existing between the New York City Department of Education (NYC DOE) and

the United Federation of Teachers (UFT) in not protecting the employment of tenured teachers.

As a proximate result of Defendants’ actions against Plaintiff, Plaintiff has suffered monetary

damages, a loss of past and future income, severe emotional distress, humiliation, mental and

physical anguish and suffering and damage to his professional reputation.


The UFT acted with malice and in bad faith, without justification, intentionally harming the

Plaintiff by playing a part in seeking to wrongfully terminate him from his employment,

and caused him intentional and/or negligent infliction of emotional distress. Due to these

circumstances the UFT is acting under color of law and must be considered a state actor.

Plaintiff therefore objects to Magistrate Gorenstein’s dismissal of the UFT in the matter.

Dated: July 2020

                                                     ____________

                                                     Rupert Green




                                                                                                  17
Case 1:18-cv-10817-AT-GWG Document 66 Filed 07/23/20 Page 18 of 18




                                                                     18
